                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       STEEP HILL LABORATORIES, INC, et                  Case No. 18-cv-00373-LB
                                           al.,
                                  12
Northern District of California




                                                          Plaintiffs,
 United States District Court




                                                                                             ORDER OF DISMISSAL
                                  13
                                                    v.
                                  14
                                           DAVID HAROLD MOORE,
                                  15
                                                          Defendant.
                                  16

                                  17         The parties had a settlement conference with the court and agreed to a settlement, with the

                                  18   material terms on the record, on April 4, 2019.1 The court retained jurisdiction to enforce the terms

                                  19   of the settlement.2 On October 15, 2019, the court asked the parties to provide a status update by

                                  20   December 5, 2019.3 None of the parties provided an update.4 On December 8, 2019, the court

                                  21   reminded the parties that a settlement agreement reached on the record is a complete, enforceable

                                  22   agreement even if the parties did not reduce it to writing, that the court has the inherent power

                                  23   summarily to enforce a settlement agreement involving an action pending before it, and that the

                                  24

                                  25
                                       1
                                        Minute Entry – ECF No. 111; Tr. – ECF No. 101. Citations refer to material in the Electronic Case
                                       File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  26   2
                                           Tr. – ECF No. 101 at 9–10.
                                  27
                                       3
                                           Clerk’s Notice – ECF No. 109.
                                       4
                                           See Docket.
                                  28

                                       ORDER – No. 18-cv-00373-LB
                                   1   court was inclined to dismiss this case in light of the settlement.5 The court asked the parties to

                                   2   provide a status update by December 10, 2019.6 None of the parties provided an update.7

                                   3         In light of the fact that the parties reached a complete settlement on the record and that none of

                                   4   the parties has shown cause why this case should remain open, the court dismisses and closes this

                                   5   case. The court retains jurisdiction to enforce the terms of the settlement.

                                   6

                                   7         IT IS SO ORDERED.

                                   8         Dated: December 11, 2019

                                   9                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  10                                                      United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       5
                                           Order – ECF No. 112.
                                  27   6
                                           Id.
                                  28   7
                                           See Docket.

                                       ORDER – No. 18-cv-00373-LB                          2
